DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 depends from cancelled claim 6.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the flexible air supply duct" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, claim 9, line 2 recites “a second zipper” without prior recitation of a first zipper.  Similarly, claim 10, lines 4 and 5 recite “a second zipper” without prior recitation of a first zipper. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,148,867 to Matthews et al.  
Matthews et al. discloses a flexible insulation duct comprising a main body wherein the two ends of the duct main body are respectively provided with a connecting piece in detachable connection with a flexible air supply duct, and the duct main body is provided with an opening and closing mechanism, lateral edges being taped or otherwise held together, for opening or closing the duct main body.  The duct main body comprising an insulation layer (20), an inner duct layer (26) provided on the top of the insulation layer and an outer insulation layer (28) provided on the bottom of the insulation layer, as recited in claim 7.  Col. 4, lines 40-44, discloses that the insulation may be comprised from a glass fiber, cellular foam, such as polyamide foam insulation (rubber plastics material), or a composite claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. in view of U.S. 2,756,172 to Kidd.  
Matthews et al. discloses the recited structure, including an opening and closing mechanism for opening and closing the duct main body, but does not specifically disclose the mechanism as being a zipper.  The Kidd reference discloses an insulation covering for piping, including a longitudinal opening and a zipper (14, 21) being longitudinally arranged along the duct main body allowing access within the insulation material or open or close the longitudinal seam.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the opening and closing mechanism of Matthews et al. a zipper, as suggested by Kidd wherein zippers are known in the art as functional equivalents to tape, hook and loop (Velcro), buttons, etc. in . 
Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing longitudinally seamed insulation ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 20, 2021
P. F. Brinson